Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application is a Divisional of application serial no. 16/838,751, which was filed on 04/02/2020, now US Patent 11,149,610, which is a Division of application serial no. 15/532,751, which was filed on 06/02/2017, now US Patent 10,634,030, which is a 371 of PCT/US2015/064484, which was filed on 12/08/2015, which has Provisional of 62088888, which was filed on 12/08/2014.
	Claims 1-21 & 31-34 were originally canceled in this application.
	Claims 22-30 were originally presented in this application for examination.
	Claims 22-30 are currently pending in this application and under consideration.	

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 22 recites the limitation "the N2O removal catalyst composite" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
B.	Claim 29 recites the limitation "the N2O removal catalyst composite" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
4.	Claims 22-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-30 of U.S. Patent No. 10,634,030 (which is application serial no. 15/532,751). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	US Patent ‘030 appears to teach the same emission treatment system as claimed, but narrower in scope with respect to “the ceria-based support material, which comprises ceria in an amount in the range of about 56% to about 100% by weight of the support based on an oxide basis”.
	According to the MPEP, narrower scope of invention is embraced by the broader scope of invention and thus it is inherent that the additional limitation on the ceria-based support material of the US Patent ‘030 would have been included and is an inherent characteristic of the claimed ceria-based support material. 

Reasons for Allowance
5.	Claims 22-30 are allowable over the prior art made of record.  The following is an examiner’s statement of reasons for allowance:
	As concerned with claims 22-28, the prior art does not appear to disclose or fairly suggest an emissions treatment system for treatment of an internal combustion engine exhaust stream including hydrocarbons, carbon monoxide, and nitrogen oxides, the emission treatment system comprising: an exhaust conduit, a treatment catalyst, and a N2O removal catalyst composite comprising a N2O removal catalytic material on a substrate, the catalytic material comprising a rhodium (Rh) component supported on a ceria-based support, wherein the catalytic material has a H2-consumption peak of about 100oC or less as measured by hydrogen temperature-programmed reduction (H2-TPR) and is effective to decompose at least a portion of nitrous oxide (N2O) in the exhaust stream to nitrogen (N2) and oxygen (O2) or to reduce at least a portion of the N2O to N2 and water, N2 and carbon dioxide (CO2), or N2, water, and CO2 under conditions of the exhaust stream (as recited in the instant claim 22).
	As concerned with claims 29-30, the prior art does not disclose or fairly suggest a method for treating exhaust gases comprising contacting a gas stream comprising hydrocarbons, carbon monoxide, and nitrogen oxides with a N2O removal catalyst composite comprising a N2O removal catalytic material on a substrate, the catalytic material comprising a rhodium (Rh) component supported on a ceria-based support, wherein the catalytic material has a H2-consumption peak of about 100oC or less as measured by hydrogen temperature-programmed reduction (H2-TPR) and is effective to decompose at least a portion of nitrous oxide (N2O) in the exhaust stream to nitrogen (N2) and oxygen (O2) or to reduce at least a portion of the N2O to N2 and water, N2 and carbon dioxide (CO2), or N2, water, and CO2 under conditions of the exhaust stream (as recited in the instant claim 29).
	The closest prior art to Zheng et al. (US 2013/0336864) discloses an emissions after-treatment system for treating an exhaust stream from an engine comprising a catalyst in flow communication with the exhaust system (See page 10, claim 23).  The catalyst comprises a catalytic material coated on a substrate, the catalytic material comprising: a mixed metal oxide comprising a ceria-zirconia solid solution that optionally further comprises at least one rare earth oxide other than ceria and alumina in an amount in a range of 1 to less than 30% by weight of the composite, wherein the mixed metal oxide composite, after 12 hours of hydrothermal aging at 1050oC., has a reducibility of ceria of at least 50% in H2-TPR at a temperature up to 900oC, and a precious metal component selected from the group consisting of palladium, rhodium, platinum, and combinations thereof.
	  The emissions treatment system disclosed by Zheng et al. (US 2013/0336864) does not comprise “a treatment catalyst”.  The reference also does not indicate that the disclosed catalyst has a H2-consumption peak of about 100oC or less as measured by H2-TPR (as recited in the instant claim 22).
	There is no motivation to combine the teachings of the prior art references to arrive to the claimed invention.

Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 22-30 are pending.  Claims 22-30 are rejected.  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (9:00 am – 5:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
October 21, 2022